UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7217



JAIME ACEVEDO,

                                             Plaintiff - Appellant,

          versus


JAMES S. GILMORE, III; HARRY L. CARRICO, Chief
Justice, Supreme Court of Virginia; ROBERT J.
STUMP, Judge, Wise County Circuit Court; FORD
C. QUILLEN, Judge, Wise County Circuit Court;
MOSBY G. PERROW, III, Judge, Lynchburg City
Circuit Court; MARK L. EARLEY, Attorney
General; PAMELA A. SARGENT, Assistant Virginia
Attorney    General;    CHRISTOPHER   G.   HILL,
Assistant Virginia Attorney General; ROBERT
BAIN   SMITH,    Assistant Virginia     Attorney
General;   CLINTON    R.   SHAW,   JR.,   Public
Defender; B. LEIGH DREWRY, JR., Esquire;
RONALD   J.    ANGELONE,    Director,   Virginia
Department of Corrections; FRED SCHILLING,
Director, Health Services, Virginia Department
of Corrections; J. MICHAEL GAMBLE, Judge,
Amherst County Circuit Court; RICHARD A.
YOUNG, Director, Western Region, Virginia
Department of Corrections; PAGE TRUE, Former
Warden, Red Onion State Prison; D. A. BRAXTON,
Warden, Red Onion State Prison; J. ARMENTROUT,
Assistant Warden, Red Onion State Prison; P.
SAUL, Grievance Coordinator, Red Onion State
Prison; ASSISTANT WARDEN BASS; VICKI PHIPPS,
Red Onion State Prison; DOCTOR OFOHG, Red
Onion State Prison; JANE DOE, Registered
Nurse, Red Onion State Prison; R. FLEMING,
Chief of Security, Red Onion State Prison;
CAPTAIN FLEMING, Red Onion State Prison; S.
FLEMING, Red Onion State Prison; D. FLEMING,
a/k/a Prison Guard Fleming, Red Onion State
Prison; SERGEANT O’QUINN, Red Onion State
Prison; SERGEANT FANNIN, Red Onion State
Prison;    GRIEVANCE   COORDINATOR    SLEENOR;
SERGEANT HILLYARD, Red Onion State Prison;
PRISON GUARD TILLER; PRISON GUARD KILBOURNE;
CARL SYKES, Maintenance, Red Onion State
Prison; SERGEANT WOOD, Red Onion State Prison;
PRISON GUARD DEEL; PRISON GUARD BUSH; COLLINS,
Prison Guard; PRISON GUARD ELY, Red Onion
State Prison; VASS; PHYLLIS HOBBS; DIANAH
ROSE; TAMMY THOMAS; MARY TAYLOR; KENNETH
TAYLOR; LESLIE BAKER; RUVONDA MOOREFIELD;
TERRY BROOKS; LISA YATES; DIANNA YATES; KAVEN
O’FOGH; MAJOR YATES; SERGEANT ROSE; LIEUTENANT
ROSE; T. BAKER; BASS; FLANNERY; B. SPEARS;
NURSE P. ADAMS; A. BRUCE DOTSON; L. KILGORE;
J. CANTRELL; D. LESTER; E. SALYERS; M.
HAMILTON, Correctional Officer; C. STANLEY;
COMMONWEALTH OF VIRGINIA; NURSE MEADE; NURSE
COX,

                                           Defendants - Appellees,

          and


STAN K. YOUNG, Warden, Wallens Ridge State
Prison; B. J. RAVILEE, Grievance Coordinator,
Wallens   Ridge    State    Prison;   GRIEVANCE
COORDINATOR,   RIDER,    Wallens  Ridge   State
Prison; JOHN DOE, Institutional Investigator,
Wallens Ridge State Prison; CAPTAIN HOCKETT,
Wallens Ridge State Prison; LIEUTENANT MEYER,
Wallens Ridge State Prison; SERGEANT KENDRICK,
Wallens Ridge State Prison; PRISON GUARD
KELLY, Wallens Ridge State Prison; PRISON
GUARD FLEENOR; PRISON GUARD SCHLOBOHM; JOHN
DOE, Prison Guard, Wallens Ridge State Prison;
JOHN DOE, Prison Guard 2, Wallens Ridge State
Prison; JOHN DOE, Prison Guard 3, Wallens
Ridge State Prison; SERGEANT HEAD, Wallens
Ridge State Prison; SERGEANT SHORT, Wallens
Ridge State Prison; CORRECTIONAL OFFICER
BROWN; NURSE THOMAS; NURSE HOBBS; NURSE
BALLARD; LIEUTENANT GALLIHAR, PRISON GUARD
GOINS,

                                                       Defendants.


                               - 2 -
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-752-7)


Submitted:   June 12, 2006                Decided:   June 27, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jaime Acevedo, Appellant Pro Se.      William W. Muse, Assistant
Attorney General, Richmond, Virginia; Mark Edward Frye, PENN,
STUART & ESKRIDGE, Bristol, Tennessee; Frederick A. Rowlett, PENN,
STUART & ESKRIDGE, Abingdon, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 3 -
PER CURIAM:

          Jaime Acevedo appeals numerous orders of the district

court and the jury’s verdict in this action filed pursuant to

42 U.S.C. § 1983 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 4 -